The father argues that the Family Court erred in denying his application for visitation without holding a hearing. Contrary to the father’s contentions, the Family Court was not required to hold a full evidentiary hearing where the court possessed “sufficient information to render an informed determination that [is] consistent with the child’s best interests” (Matter of Davis v Davis, 265 AD2d 552, 553 [1999]; see Matter of Hom v Zullo, 6 AD3d 536 [2004]; Matter of Vangas v Ladas, 259 AD2d 755 *670[1999]). The court made its determination after having considered an order of protection which prohibited contact with the subject child as part of the father’s criminal sentence and the father’s mental health evaluation, which was admitted in evidence, and supported the court’s conclusion that visitation would not be in the child’s best interest (see Matter of Curtis N., 288 AD2d 774 [2001]; Matter of Davis v Davis, 265 AD2d at 553).
The father’s remaining contentions are without merit. Spolzino, J.E, Covello, Angiolillo and Chambers, JJ., concur.